 1   MAYER BROWN LLP
     JOHN NADOLENCO (SBN 181128)
 2   jnadolenco@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 3   Los Angeles, CA 90071-1503
 4
     Telephone: (213) 229-9500
     Facsimile: (213) 625-0248
 5
     CARMINE R. ZARLENGA
 6   (pro hac vice application forthcoming)
     czarlenga@mayerbrown.com
 7   1999 K Street, N.W.
     Washington, D.C. 20006-1101
 8   Telephone: (202) 263-3000
     Facsimile: (202) 263-3300
 9
     A. JOHN P. MANCINI
10   (pro hac vice application forthcoming)
11   jmancini@mayerbrown.com
     1221 Avenue of the Americas
12   New York, NY 10020-1001
     Telephone: (212) 506-2295
13   Facsimile: (212) 849-5895
14   Attorneys for Defendants
15

16                       UNITED STATES DISTRICT COURT
17                      EASTERN DISTRICT OF CALIFORNIA
18

19   ROMAN SCANLON, on behalf of              Case No. 1:19-at-00499
     himself, the general public, and those
20   similarly situated,                      NOTICE OF REMOVAL BY
                                              DEFENDANTS CURTIS
21                                            INTERNATIONAL, LTD. AND
                        Plaintiff,            TECHNICOLOR SA
22         v.
                                    (From Superior Court of California,
23   CURTIS INTERNATIONAL, LTD. and County of Merced, Case No. 19CV-
     TECHNICOLOR SA d/b/a           01882)
24   TECHNICOLOR USA, INC.,
25
                        Defendants.
26

27

28


                                                NOTICE OF REMOVAL; CASE NO. 1:19-at-00499
 1         TO THE CLERK AND TO PLAINTIFF AND HIS ATTORNEYS:
 2         PLEASE TAKE NOTICE that Defendants Technicolor SA
 3   (“Technicolor”) and Curtis International, Ltd. (“Curtis”), through their undersigned
 4   counsel, hereby remove this action from the Superior Court of the State of
 5   California for the County of Merced to the United States District Court for the
 6   Eastern District of California, Fresno Division. This removal is made pursuant to
 7   28 U.S.C. §§ 1332, 1441, 1446, and 1453. The grounds for removal are as
 8   follows:
 9   I.    STATEMENT OF JURISDICTION
10         1.      This is a civil action for which this Court has original jurisdiction
11   under 28 U.S.C. § 1332, et seq., as amended by the Class Action Fairness Act of
12   2005 (“CAFA”), see 28 U.S.C. § 1332(d), and is one that may be removed to this
13   Court, pursuant to 28 U.S.C. § 1441 and for the reasons below.
14   II.   THE REMOVED ACTION
15         2.      On May 3, 2019, Plaintiff Roman Scanlon, acting on his own behalf
16   and purportedly on behalf of others similarly situated, filed Scanlon v. Curtis
17   International, Ltd. and Technicolor SA d/b/a Technicolor USA, Inc., No. 19CV-
18   01882, in the Superior Court of California, County of Merced, a court located
19   within this District.
20         3.      Defendants Curtis and Technicolor were served pursuant to California
21   Civil Procedure § 415.30 on June 10, 2019. See Declaration of John Nadolenco
22   (“Nadolenco Decl.”) at ¶ 3 & Exhibit 7.
23         4.      In accordance with 28 U.S.C. § 1446(a), true and accurate copies of
24   the following papers served upon Defendants are being submitted to this Court
25   with this Notice of Removal:
26               The Summons (Nadolenco Decl., Exhibit 2);
27               Plaintiff’s Class Action Complaint (Nadolenco Decl., Exhibit 3
28                 (“Compl.”));
                                                1
                                                     NOTICE OF REMOVAL; CASE NO. 1:19-at-00499
 1               The state court Civil Cover Sheet (Nadolenco Decl., Exhibit 4); and
 2               The unexecuted Notice and Acknowledgement of Receipt dated May
 3                   21, 2019 (Nadolenco Decl., Exhibit 5).
 4         5.        None of the Defendants in this action answered Plaintiff’s Complaint
 5   in Merced County Superior Court before removal. Nor are Defendants aware of
 6   any further proceedings or filings regarding this action in that court. Nadolenco
 7   Decl. at ¶ 4.
 8         6.        With this notice of removal, Defendants have submitted a copy of all
 9   process, pleadings, and orders served upon Defendants. See Nadolenco Decl. at
10   ¶ 5; 28 U.S.C. § 1446(a).
11         7.        Plaintiff alleges that he purchased RCA-brand home-theater
12   projectors, manufactured and distributed by Defendant Curtis under a license from
13   Defendant Technicolor. Compl. ¶¶ 27-28, 43-52. Plaintiff contends that the
14   projectors’ packaging contained false representations regarding the projectors’
15   “lumens” output, a measure of light intensity (or, generally speaking, brightness).
16   Id. at ¶¶ 29-42. Plaintiff claims he suffered out-of-pocket losses of “at a minimum,
17   the difference in price between a projector capable of achieving the advertised
18   brightness, and projectors that are not capable of doing so.” Id. at ¶ 51, see also id.
19   at ¶ 76 (seeking class damages of “the difference between the price consumers paid
20   for the RCA Projectors and the price they would have paid but for Defendants’
21   misrepresentations.”).
22         8.        Plaintiff seeks to represent the following putative class:
23         “[A]ll persons, natural or otherwise, who, while residing in California,
24
           purchased an RCA Projector.”
     Compl. ¶ 53.
25
           9.        On behalf of himself and the putative class, Plaintiff asserts six causes
26
     of action against Defendants: (a), fraud, deceit and/or misrepresentation; (b)
27
     violation of California’s Consumer Legal Remedies Act, Cal. Civ. Code § 1750, et
28

                                                  2
                                                       NOTICE OF REMOVAL; CASE NO. 1:19-at-00499
 1   seq.; (c) false advertising in violation of Cal. Business and Professions Code
 2   § 17500, et seq.; (d) negligent misrepresentation; (e) unjust enrichment; and, (f)
 3   unfair, unlawful and/or deceptive trade practices in violation of California Business
 4   and Professions Code § 17200, et seq.
 5          10.   Plaintiff seeks compensatory and punitive damages, restitution,
 6   interest, and attorneys’ fees and costs. Compl. ¶¶ 87, 88, 96, Prayer §§ A-E.
 7   III.   VENUE
 8          11.   Venue is proper under 28 U.S.C. § 1441(a) because this Court is the
 9   United States District Court for the district and division embracing the place where
10   the state court case was pending.
11   IV.    THE REMOVAL IS TIMELY
12          12.   The removal is timely under 28 U.S.C. § 1446(b).
13          13.   Plaintiff filed his Complaint on May 3, 2019. See Compl. at 1.
14   Service on Curtis and Technicolor was completed on June 10, 2019. See
15   Nadolenco Decl. at ¶ 3.
16          14.   Defendants filed this Notice of Removal within thirty (30) days of
17   service, as required by law. See, e.g., Murphy Bros, Inc. v. Michetti Pipe
18   Stringing, Inc., 526 U.S. 344, 347-48 (1999); Thomas v. Facebook, Inc., No. 18-
19   cv-00856, 2018 WL 3915585, at *3 (E.D. Cal. Aug. 15, 2018).
20   V.     NOTICE TO ADVERSE PARTY AND STATE COURT
21          15.   At the same time as the filing of this Notice, Defendants are serving
22   written notice of the removal of this case on Plaintiff’s counsel identified below.
23   See 28 U.S.C. § 1446(d).
24

25                Adam J. Gutride
                  Seth A. Safier
26                Todd Kennedy
27                Gutride Safier LLP
                  100 Pine Street, Suite 1250
28                San Francisco, CA 94111
                                                3
                                                    NOTICE OF REMOVAL; CASE NO. 1:19-at-00499
 1         16.    Defendants will also promptly file a copy of this Notice with the Clerk
 2   of the Superior Court of California, County of Merced. Id.
 3   VI.   THIS COURT HAS JURISDICTION UNDER CAFA
 4         17.    CAFA confers federal jurisdiction over class actions involving: (a)
 5   minimal diversity (i.e., diversity between any defendant and any putative class
 6   member); (b) at least 100 putative class members; and (c) at least $5 million in
 7   controversy, exclusive of interests and costs. See 28 U.S.C. § 1332(d). Although
 8   the burden rests on the removing party to demonstrate that CAFA’s jurisdictional
 9   requirements are met, the party opposing jurisdiction under CAFA bears the
10   burden of demonstrating that any exception to CAFA jurisdiction applies. Serrano
11   v. 180 Connect, Inc., 478 F.3d 1018, 1021-22 (9th Cir. 2007). This case satisfies
12   CAFA’s requirements.
13         18.    The State Action is a putative civil class action, expressly filed
14   “pursuant to section 382 of the California Code of Civil Procedure.” Compl. ¶ 53.
15         A.     The Parties Are Minimally Diverse
16         19.    A putative class action is removable based on diversity jurisdiction if
17   “any member of a class of plaintiffs is a citizen of a State different from any
18   defendant.” 28 U.S.C. § 1332(d)(2)(A). Here, there is sufficient (indeed,
19   complete) diversity of citizenship between the relevant parties in this case.
20         20.    Plaintiff alleges that he “is a resident of California” and “currently
21   resides in Merced, CA.” Compl. ¶ 9. He seeks to represent a class of “all persons,
22   natural or otherwise, who, while residing in California, purchased an RCA
23   Projector” Id. at ¶ 53. Accordingly, Plaintiff is a California citizen who purports
24   to represent a putative class “well in excess of 1,000” other citizens and residents
25   of California. Id. at ¶ 55.
26         21.    A corporation is deemed to be a citizen of the state in which it has
27   been incorporated and where it has its principal place of business. 28 U.S.C.
28   § 1332(c)(1). The phrase “principal place of business” “refers to the place where
                                               4
                                                    NOTICE OF REMOVAL; CASE NO. 1:19-at-00499
 1   the corporation’s high level officers direct, control, and coordinate the
 2   corporation’s activities.” Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010). This is
 3   the corporation’s “nerve center.” Id. at 81 (internal quotation marks omitted). This
 4   “should normally be the place where the corporation maintains its headquarters.”
 5   Id. at 93.
 6          22.   Both at the time of the filing of the Complaint and this notice of
 7   removal, Technicolor SA was and is a French company with its principal place of
 8   business in Paris, France. See Compl. ¶ 11. Accordingly, Technicolor is not a
 9   citizen of California.
10          23.   Both at the time of the filing of the Complaint and this notice of
11   removal, Curtis International Ltd. was and is a Canadian company with its
12   principal place of business in Mississauga, Ontario, Canada. Compl. ¶ 10.
13   Accordingly, Curtis is not a citizen of California.
14          24.   Because Plaintiff is a citizen of California, Curtis is a citizen of
15   Canada, and Technicolor is a citizen of France, the parties are minimally diverse.
16          B.    Plaintiff’s Proposed Class Exceeds 100 Members
17          25.   For purposes of removal, the Court looks to a plaintiff’s allegations
18   respecting class size. See Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136,
19   1140 (9th Cir. 2013).
20          26.   Plaintiff purports to bring a claim on behalf of “all persons, natural or
21   otherwise, who, while residing in California, purchased an RCA Projector.”
22   Compl. ¶ 53. Plaintiff asserts that “[t]he precise number of members in the
23   [proposed] Class is not yet known to Plaintiff, but it is well in excess of 1,000
24   people.” Id. at ¶ 55. Thus, as pled, Plaintiff’s proposed class well exceeds 100
25   members. See 28 U.S.C. § 1332(d)(5)(B).
26          //
27          //
28          //
                                                5
                                                     NOTICE OF REMOVAL; CASE NO. 1:19-at-00499
 1         C.     The Aggregate Amount In Controversy Exceeds Five Million
                  Dollars
 2

 3         27.    Under CAFA, “the claims of the individual class members shall be
 4   aggregated to determine whether the matter in controversy exceeds the sum or
 5   value of $5,000,000, exclusive of interest and costs.” 28 U.S.C. § 1332(d)(6).
 6   “[T]he statute tells the District Court to determine whether it has jurisdiction by
 7   adding up the value of the claim of each person who falls within the definition of
 8   [the] proposed class and determine whether the resulting sum exceeds $5 million.”
 9   Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013).
10         28.    To determine the amount in controversy, the Court must assume that
11   the allegations in the operative pleading are true and that a jury will return a verdict
12   for the Plaintiff on all such claims. See Cain v. Hartford Life & Accident Ins. Co.,
13   890 F. Supp. 2d 1246, 1249 (C.D. Cal. 2012) (“The ultimate inquiry is what
14   amount is put ‘in controversy’ by the plaintiff’s complaint, not what a defendant
15   will actually owe.”) (emphasis and internal quotation marks omitted).
16         29.    Where, as here, “the plaintiff’s complaint does not state the amount in
17   controversy, the defendant’s notice of removal may do so.” Dart Cherokee Basin
18   Operating Co. v. Owens, 135 S. Ct. 547, 551 (2014). Defendants’ notice of
19   removal “need not contain evidentiary submissions,” but instead “need include
20   only a plausible allegation that the amount in controversy exceeds the jurisdictional
21   threshold.” Id. at 551, 554.
22         30.    Further, “when a defendant seeks federal-court adjudication, the
23   defendant’s amount-in-controversy allegation should be accepted when not
24   contested by the plaintiff or questioned by the court.” Id. at 553. “Once the
25   proponent of federal jurisdiction has explained plausibly how the stakes exceed $5
26   million, then the case belongs in federal court unless it is legally impossible for the
27   plaintiff to recover that much.” Rhoades v. Progressive Cas. Ins. Co., 410 F.
28   App'x 10, 11 (9th Cir. 2010). Here, if all the allegations in the Complaint are
                                                6
                                                    NOTICE OF REMOVAL; CASE NO. 1:19-at-00499
 1   accepted as true and state a viable claim (which, to be clear, Defendants dispute), it
 2   is clear that the amount in controversy exceeds $5 million, exclusive of interest and
 3   costs.1
 4         31.    Among other claims, Plaintiff brings a claim for restitution under
 5   California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200
 6   et seq., which provides for a four year statute of limitations. Compl. ¶ 117 and
 7   Prayer § E; Cal. Bus. & Prof. Code § 17208.
 8         32.    The UCL permits a court to award a prevailing plaintiff restitution,
 9   “including disgorgement of all money . . . obtained” by means of an unfair
10   business practice. Kraus v. Trinity Mgmt. Servs. Inc., 23 Cal. 4th 116, 129 (2000).
11         33.    Thus, pursuant to Plaintiff’s allegations, the estimated amount in
12   controversy with respect to Plaintiff’s restitution claims can be determined by
13   aggregating the total revenue derived from the sales of RCA projectors in
14   California over the previous four years. In that time period, Defendants’ sales of
15   RCA projectors to California residents or to retailers who sell to California
16   residents exceeds $5,000,000.
17         34.    This number does not even take into account the additional mark-up
18   added by retailers of the products, as is necessary to calculate Plaintiff’s requested
19   restitution of the revenue from the sale of RCA projectors from retailers, as well.
20   Thus, the aggregate “amount in controversy” for Plaintiff’s restitution claims well
21   exceeds the threshold established by 28 U.S.C. § 1332(d).
22         35.    In addition to Plaintiff’s claim for restitution, the Complaint seeks
23   punitive damages with respect to his fraud claim. Prayer § A. Defendants dispute
24   that such relief is appropriate or can be proved, but those potential damages are
25   part of the amount in controversy, as California law authorizes punitive damages
26

27
     1
      Plaintiff alleges that Defendants are jointly liable, a claim that Defendants deny
28
     but that is accepted as true for purposes of removal. (See Compl. ¶ 13.)
                                                7
                                                    NOTICE OF REMOVAL; CASE NO. 1:19-at-00499
 1   for fraud. See Cal. Civ. Code § 3294; Gibson v. Chrysler Corp., 261 F.3d 927, 945
 2   (9th Cir. 2001).
 3          36.    Furthermore, Plaintiff seeks an award of attorneys’ fees pursuant to
 4   California Civil Code § 1780(d). See Compl. ¶ 88. Since the amount in
 5   controversy may include attorneys’ fees if recoverable by statute, they may be
 6   considered here in determining whether the requisite amount has been met. See
 7   Conrad Associates v. Hartford Acc. & Indem. Co., 994 F. Supp. 1196, 1199 (N.D.
 8   Cal. 1998).
 9   VII.   RESERVATION OF RIGHTS AND REQUEST FOR ADDITIONAL
10          BRIEFING IF NECESSARY
11          37.    By removing this matter, Defendants do not waive any rights they
12   may have. To the contrary, Defendants expressly preserve all rights and objections
13   including, without limitation, all available arguments and affirmative defenses
14   permitted pursuant to Rule 12 of the Federal Rules of Civil Procedure. Defendants
15   do not waive any personal jurisdiction defense, nor do they concede that class
16   certification is appropriate or that Plaintiff is entitled to any recovery whatsoever.
17   “The amount in controversy is simply an estimate of the total amount in dispute,
18   not a prospective assessment of defendant’s liability.” Lewis v. Verizon
19   Commc’ns, Inc., 627 F.3d 395, 400 (9th Cir. 2010).
20          38.    In the event that Plaintiff files a request to remand, or the Court
21   considers remand sua sponte, Defendants respectfully request the opportunity to
22   submit additional argument and/or evidence in support of removal.
23   VIII. CONCLUSION
24          39.    This Notice of Removal is signed pursuant to Rule 11 of the Federal
25   Rules of Civil Procedure. See 28 U.S.C. § 1446(a).
26          40.    Defendants hereby remove the above-captioned action from the
27   Superior Court of California, County of Merced, to the United States District Court
28   for the Eastern District of California.
                                                8
                                                     NOTICE OF REMOVAL; CASE NO. 1:19-at-00499
 1   Dated: July 9, 2019       MAYER BROWN LLP
                               A. John P. Mancini
 2                             Carmine R. Zarlenga
                               John Nadolenco
 3

 4                             by:   /s/John Nadolenco
                                     John Nadolenco
 5
                               MAYER BROWN LLP
 6                             JOHN NADOLENCO (SBN 181128)
 7
                               jnadolenco@mayerbrown.com
                               350 South Grand Avenue, 25th Floor
 8                             Los Angeles, CA 90071-1503
                               Telephone: (213) 229-9500
 9                             Facsimile: (213) 625-0248
10                             CARMINE R. ZARLENGA
                               (pro hac vice application forthcoming)
11                             czarlenga@mayerbrown.com
                               1999 K Street, N.W.
12                             Washington, D.C. 20006-1101
                               Telephone: (202) 263-3000
13                             Facsimile: (202) 263-3300
14
                               A. JOHN P. MANCINI
15                             (pro hac vice application forthcoming)
                               jmancini@mayerbrown.com
16                             1221 Avenue of the Americas
                               New York, NY 10020-1001
17                             Telephone: (212) 506-2295
                               Facsimile: (212) 849-5895
18
                               Attorneys for Defendants
19

20

21

22

23

24

25

26

27

28

                           9
     732952190
                                 NOTICE OF REMOVAL; CASE NO. 1:19-at-00499
